Citation Nr: 0207806	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  95-39 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a herniated nucleus pulposus, evaluated as 40 
percent disabling from February 22, 1999, to March 18, 2001.

2.  Entitlement to an increased rating for post-operative 
residuals of a herniated nucleus pulposus, evaluated as 60 
percent disabling from March 19, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision from the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied entitlement to an 
evaluation in excess of 40 percent for post-operative 
residuals of a herniated nucleus pulposus with left side 
radiculopathy.  The Board notes that the veteran evidenced a 
desire for a personal hearing in November 2000.  However, the 
RO advised him that an examination would be scheduled in lieu 
of a hearing and that if such did not satisfy his appeal he 
would be afforded an opportunity to request a hearing.  The 
veteran has not subsequently expressed a desire for a 
personal hearing.

During the pendency of this appeal, the RO granted an 
increased rating, to 60 percent, for the veteran's back 
disability, effective March 19, 2001.  Although that increase 
represented a grant of benefits, the United States Court of 
Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Moreover, the partial grant did not resolve the veteran's 
disagreement with the 40 percent rating assignment for the 
period prior to March 19, 2001.  The veteran has not 
withdrawn his appeal with respect to such rating assignment.  
The issues identified as before the Board on the first page 
of this decision reflect the above.

The veteran has raised additional claims of entitlement to 
service connection for a lung disorder, a stroke, 
anxiety/depression, high blood pressure and circulation 
problems in the feet and arms.  He has also raised the issue 
of entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  Such matters are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  Pronounced and persistent symptoms of intervertebral disc 
syndrome, including radiculopathy and absent reflexes, have 
been shown throughout the pendency of the appeal period.


CONCLUSIONS OF LAW

1.  During the period February 22, 1999, to March 18, 2001, 
the criteria for an evaluation of 60 percent for post-
operative residuals of a herniated nucleus pulposus were met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5293 (2001).

2.  The criteria for an evaluation in excess of 60 percent 
for post-operative residuals of a herniated nucleus pulposus 
have not been met at any point in the appeal period.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2001), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to such 
disability.  Moreover, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as in this case, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In a rating decision dated in August 1969, the RO granted 
service connection for chronic lumbosacral strain and 
assigned an initial 10 percent evaluation, effective March 
28, 1969.  Thereafter, the veteran has been in receipt of 
disability ratings for lumbosacral disability as follows: 20 
percent from September 19, 1972 to October 23, 1972; 100 
percent from October 24, 1972 to November 30, 1972; 
20 percent from December 1, 1972 to October 6, 1974; 60 
percent from October 7, 1974 to May 31, 1978; 40 percent from 
June 1, 1978 to June 30, 1979; 10 percent from July 1, 1979 
to January 30, 1983; 40 percent from January 31, 1983 to 
April 30, 1984; 20 percent from May 1, 1984 to April 7, 1985; 
40 percent from April 8, 1985 to June 30, 1986; 20 percent 
from July 1, 1986 to June 5, 1989; and 40 percent from June 
6, 1989.  

VA outpatient records dated in 1990 note ongoing complaints 
of back pain.  The veteran indicated such was tolerable, with 
good and bad days.  In September 1991 he complained of back 
and leg pains, increased with prolonged sitting.  In 
March 1992 he complained of left lateral leg numbness.  
Records dated in March 1993 note positive straight leg 
raising.  In July 1994, the veteran fell and thereafter 
presented with complaints of increased back pain, with 
positive radiculopathy into the left leg.  Examination 
revealed positive left-sided straight leg raising.  Left knee 
flexor strength was reduced secondary to pain, and there was 
evidence of some decreased pinprick sensation on the left.  

In April 1998, the veteran was scheduled for testing to rule 
out disc herniation.  A report of lumbar computer axial 
tomography (CT) conducted in May 1998 shows no evidence of 
focal disc herniation.  The impression was bulging discs at 
L4-L5 and L5-S1, and degenerative changes at S1 and L5 opined 
to be associated with pain.

VA medical records dated in January 1999 note the veteran had 
a distinctly positive left piriformis test with increased 
radicular pain from the buttock to the foot.  The impression 
was a possibility of piriformis muscle compression of the 
sciatic nerve.  

On February 22, 1999, the RO received the veteran's claim of 
entitlement to an increased rating for his lumbosacral 
disability.

A VA physical therapy outpatient treatment record dated in 
March 1999 shows the veteran had 4/5 strength in his lower 
extremities, with point tenderness over the left piriformis 
muscle.  Deep tendon reflexes were 2+ at the knees and 1+ at 
the left ankle.  Sensory examination was grossly intact.  It 
was noted that while the veteran had positive piriformis 
muscle symptoms, central nerve root symptoms were also a 
possibility.  

A VA examination was conducted in March 1999.  The veteran 
complained of constant low back pain.  He stated that he had 
not worked in the last eight months.  He demonstrated a range 
of motion of the lumbar spine as follows:  45 degrees 
flexion, zero degrees extension, 10 degrees lateral bending, 
bilaterally, 15 degrees right rotation, and 10 degrees left 
rotation.  The examiner noted that all these movements caused 
pain.  The examiner found no fatigue, weakness or lack of 
endurance additionally limited by pain.  The examiner also 
found no objective evidence of painful motion such as 
atrophy, spasm, weakness or tenderness.  No neurological 
deficit was noted.  A 5 1/2 inch well-healed surgical scar was 
noted in the lumbar area.  The diagnosis was post-operative 
herniated nucleus pulposus with marked residuals and 
degenerative disc disease/degenerative joint disease by X-
ray.  

A November 1999 VA CT of the lumbar spine found mild broad-
based disc bulges and mild degenerative changes.  

A VA hospitalization report dated in March 2000 includes 
physical findings relevant to the back and lower extremities.  
The veteran had symmetric radial and pedis pulses and 4/5 
strength in the lower extremity.  The Achilles reflex was 
absent.  

A VA outpatient pain management consultation dated in May 
2000 is of record.  The examiner noted that the results of 
magnetic resonance imaging (MRI) were not impressive for a 
surgical lesion or lesion likely to be associated with 
intractable pain.  Hoover's test was positive and Waddell's 
radiculopathy signs were present in the supine but not 
sitting position.  The examiner concluded that there was no 
evidence of an anatomical lesion and indicated that 
psychological testing should be considered to assess the 
veteran's hypochondriasis and hysteria scores.

A VA examination was conducted on March 19, 2001.  The 
veteran stated that he has been able to work at his home as a 
realtor doing deskwork.  He noted that sitting for long hours 
caused him to become numb.  He complained of daily pain.  He 
was able to drive short distances by himself.  The examiner 
noted the veteran could walk slowly on his toes and heels but 
could not walk in tandem, jog, bend or squat.  The examiner 
noted that the veteran's legs were thin and that there was 
"braking" during strength testing of the quadriceps, 
anterior tibialis, hamstring and peroneal muscles.  The 
examiner described that such were "momentarily strong."  
The veteran's knee reflexes were active and symmetric.  His 
left ankle reflex was missing.  The diagnosis was a 39-year 
history of back and leg pains characterized by slowed gaits, 
an inability to squat or bend at the waist, absent left ankle 
jerk, much "braking" on muscle testing in the lower 
extremities and inconsistent responses to traced figures.  
The examiner also stated that the veteran's chronic disabling 
pain with fluctuating non-specific neurological deficits are 
from lumbosacral intraspinal nerve root irritations.  

A letter from the veteran's former employer, dated in May 
2001, is of record.  The employer stated that the veteran 
joined his real estate firm in July 2000.  After one-and-a-
half months on the job, the veteran's ability to work began 
to decline and that he had had to leave work early 
repeatedly.  The veteran was allowed to work from his home 
receiving calls.  He did not make any sales the first three 
months at home.  He made a sale in December 2000, but made no 
other sales from home.  The veteran could not sell land 
because he could not walk the land.  The veteran decided to 
leave the firm in May 2001.  

By rating decision dated in November 2001, the RO granted a 
60 percent rating, effective from the date of the last 
examination, March 19, 2001.

A statement from a VA physician, dated in April 2002, is of 
record.  The physician noted that the veteran has a long 
history of severe back pain that has not been corrected by an 
procedure and that his pain is tolerable only with the 
administration of strong pain medication.  The physician 
concluded that the veteran cannot perform any activity that 
would involve standing for more than a brief period or 
walking more than 50 feet.  

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the veteran has been notified of the law 
and regulations governing the evaluation of lumbosacral 
disorders, the evidence considered by the RO and the reasons 
for its determinations.  In addition the RO has afforded the 
veteran appropriate examinations.  The Board continues to 
note that by letter dated in January 2002, the veteran was 
specifically advised as to the enactment of the VCAA and its 
potential impact on his claim.  

The Board has accepted into evidence additional private and 
VA medical evidence and lay statements received since the 
last supplemental statement of the case issued in November 
2001.  In that regard, the Board notes that under the 
regulatory criteria in effect prior to February 22, 2002, 
pertinent evidence submitted after certification of the 
appeal would generally be referred to the originating agency 
for preparation of a supplemental statement of the case 
unless the veteran waived his or her right to consideration 
of such evidence by the originating agency.  See 38 C.F.R. 
§ 20.1304 (2001).  However, Section 20.1304 has been amended 
to eliminate the requirement of a supplemental statement of 
the case addressing evidence received after the certification 
of the appeal.  See 67 Fed. Reg. 3099, 3105-3106 (January 23, 
2002).  

Neither the veteran nor his appointed representative has 
identified any additional outstanding evidence or information 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence or 
information.  As such, the Board finds that the facts 
pertinent to this claim have been properly developed and no 
further action is required to comply with the VCAA or the 
implementing regulations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

The veteran is currently service-connected for post-operative 
residuals of a herniated nucleus pulposus under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, pertaining to intervertebral 
disc syndrome.  Under that diagnostic code, a 60 percent 
disability rating is assignable where the syndrome is 
pronounced, and is characterized by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent 
disability rating is assignable where the syndrome is severe, 
and is characterized by recurring attacks with intermittent 
relief.

The veteran contends that he is entitled to an increased 
rating for his service-connected post-operative residuals of 
a herniated nucleus pulposus, as the symptoms and 
manifestations of the disability from which he suffers have 
increased in severity, and the constant and severe pain has 
prohibited employment.

Prior to March 19, 2001, the veteran was in receipt of a 40 
percent rating for his lumbosacral disability.  A review of 
the medical evidence dated prior to March 2001, shows that 
diagnostic testing suggested sciatic 
involvement/radiculopathy, and also reflects that examination 
revealed absent reflexes in the left lower extremity.  
Moreover, during this time the veteran consistently reported 
constant, unremitting pain, despite the use of prescribed 
medications.  Also, records dated during the 1990s generally 
show positive straight leg raising and other indications of 
neurologic involvement.  Although the results of diagnostic 
testing and noted examination findings in March 1999 did not 
definitively establish neurologic involvement, the types of 
complaints and examination notations made in March 2001 are 
consistent with those otherwise documented throughout the 
pendency of the appeal. 

The law provides that when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, such as in 
this case, the benefit of the doubt in resolving each such 
issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 4.3 (2001).  
Moreover, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  In this case the veteran's manifestations of 
lumbosacral disability prior to March 2001 included 
complaints of radicular pain of a constant nature, not 
relieved by treatment.  In essence, more recent testing and 
examination has confirmed the presence of neurologic 
involvement from intervertebral disc syndrome, and such is 
opined to result in constant pain and persistent symptoms.  
As such, the 60 percent criteria under Diagnostic Code 5293 
are more nearly approximated during the period 
February 22, 1999, to March 18, 2001.

A 60 percent rating is the maximum available under Diagnostic 
Code 5293.  The veteran is not shown to have had any 
vertebral fracture or spinal cord involvement, or any 
unfavorable ankylosis of the spine so as to warrant 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289 (2001).  Thus, there is no schedular basis for a 
rating in excess of the maximum 60 percent rating assignment, 
even with consideration of the provisions 38 C.F.R. §§ 4.40, 
4.45.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether any separate ratings 
are warranted.  Pyramiding, that is the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2001).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here the veteran 
does not demonstrate any symptomatic post-surgical scarring.  
Examination evidence specifically notes only a well-healed 
lumbar scar.  See 38 C.F.R. § 4.118 (2001).  Nor is there any 
evidence of distinct neurologic disability, such as foot 
drop, to warrant consideration of a separate rating under 
38 C.F.R. § 4.124a (2001).  See Bierman v. Brown, 6 Vet. App. 
125 (1994).  Finally, the veteran's symptoms of degenerative 
changes, back pain, pain radiating into the extremities, and 
resulting motion limitation, are the very symptoms 
contemplated under Diagnostic Code 5293.  It would thus 
violate the rule against pyramiding to doubly compensate him 
for such symptoms under diagnostic codes pertaining to motion 
limitation, arthritis and/or strain.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5290, 5295 (2001).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1) (2001).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual.  The 
evidence of record does not show that the veteran has 
required recent hospitalization or surgery for his post-
operative residuals of a herniated nucleus pulposus 
disability.  The veteran has demonstrated no unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Rather, the veteran's 
manifestations are exactly those contemplated under the 
schedular criteria.  

Furthermore, although the veteran claims significant 
interference with work due to back problems, the percentage 
ratings under the Schedule are themselves representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  To the 
extent the veteran argues his lumbosacral disability renders 
him unemployable, the Board notes that the matter of 
entitlement to a total disability rating under 38 C.F.R. 
§ 4.16 (2001) has been referred to the RO for appropriate 
action.  There is not, however, any indication in the record 
that the average industrial impairment from the veteran's 
lumbosacral disability, in and of itself, would be in excess 
of that contemplated by the assigned evaluation.  Therefore, 
the Board has determined that referral of this case for 
extra-schedular consideration is not in order.

In view of the above findings, the Board concludes that the 
schedular criteria for a 60 percent disability evaluation 
have been met for the period February 22, 1999 to March 18, 
2001, but that the criteria for a rating in excess of 60 
percent are not met at any point in the appeal period.  The 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a 60 percent evaluation for post-operative 
residuals of a herniated nucleus pulposus for the period 
February 22, 1999, to March 18, 2001, is granted, subject to 
the laws and regulations governing the payment of monetary 
awards.

Entitlement to an evaluation in excess of 60 percent for 
post-operative residuals of a herniated nucleus pulposus, is 
denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

